


Exhibit 10.1




VALLEY FINANCIAL CORPORATION


OFFICER’S CERTIFICATE TO ADOPT PLAN AMENDMENT




I, Ellis L. Gutshall, the duly elected and qualified President and CEO of Valley
Financial Corporation, hereby amend the Valley Bank Supplemental Retirement Plan
effective April 1, 2014, based on action taken by the Board of Directors at its
meeting on March 27, 2014,




1.ARTICLE III is amended, effective April 1, 2014, to revise the definition of
“Compensation” in Plan Section 3.2(a) as follows:


3.2(a) “Compensation” shall, for the purpose of projecting Participant’s Target
Retirement Benefit, mean Participant’s total base salary, commissions, incentive
awards, profit sharing awards and performance bonuses (regardless of form of
payment) earned by Participant for a Fiscal Year; provided, however, that with
respect to a Participant whose compensation is based primarily on commissions,
“Compensation” shall mean the lesser of (i)  Participant’s commissions, base
salary, incentive awards, profit sharing awards and performance bonuses earned
for a Fiscal Year, or (ii) the average compensation (as defined herein) of the
Bank’s equivalent titled positions for the respected Fiscal Year. If any of the
items included in Compensation are later forfeited by the Participant due to
early termination or clawback, Compensation will be adjusted accordingly for the
forfeiture for the respective year. Compensation shall be determined for
Participant prior to any withholding or deductions and prior to any reduction
for employee elective contributions to a Cafeteria Plan described in Section 125
of the Code or a qualified cash or deferred arrangement described in Section
401(k) of the Code. However, Compensation shall exclude items of compensation as
expense reimbursements and allowances, amounts contributed to or on behalf of
Participant pursuant to this Plan or any other employee benefit plan or program
of the Bank or Corporation in which Participant is eligible to participate, or
any other similar extraordinary remuneration.




2.ARTICLE IV is amended, effective April 1, 2014, to revise the definition of
“Supplemental Death Benefit” in Plan Section 4.2(a) as follows:


4.2(a) If Participant dies before his Normal Retirement Date, a Supplemental
Death Benefit shall be paid to the Participant’s Beneficiary in an annual amount
equal to the excess of:


(i)    Fifty percent (50%) of the Participant’s Compensation, (as defined in
subparagraph 3.2), for the calendar year immediately preceding the year in which
Participant’s death occurs, over


(ii)    The annual Social Security Survivor Benefit. “Social Security Survivor
Benefit” means the amount that would be payable to the Participant’s Surviving
Spouse (assuming the Participant is married on the date of death) under the
Social Security Act.


The Supplemental Death Benefit shall be paid each year in twelve (12) monthly
installments for a period of one hundred and eighty (180) months commencing on
the first day of the month following




--------------------------------------------------------------------------------




Participant’s death. The Supplemental Death Benefit shall be paid in lieu of any
Supplemental Retirement Benefit.




WITNESS the following signature as of the date set forth below:


 
 
 
 
 
 
 
 
/s/ Ellis L. Gutshall
 
 
 
 
Ellis L. Gutshall
 
 
 
Title: President and CEO
Date: March 27, 2014
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

                                                    
                        


